Rice, J.:
We think in this case, under the circumstances as stated by plaintiff’s counsel, the matter covering which inquiry is made is immaterial.
We do not' question the soundness of the law as stated in the case cited, where the killing was necessary to protect animal life, the property of the defendant, but in the present case we think it was neither necessary nor justifiable to kill the turkeys in the protection of grain. The defendant might have impounded the turkeys or brought an action for damages to his property, if any, caused by the fowls.
We therefore sustain the objection.
Thereupon counsel in the case conferred, and stated that judgment should be entered in favor of the plaintiff for an agreed amount.
Verdict for the plaintiff.